Citation Nr: 1416186	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-40 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether a previously denied claim for service connection for diabetes mellitus, claimed as due to herbicide exposure, should be reconsidered.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued in March 2010 in which the RO granted the Veteran's request to reopen a claim for service connection for diabetes mellitus and denied it on the merits.  In May 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In May 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Subsequent to the May 2012 hearing, the Veteran submitted additional evidence, namely service personnel records, in support of his claim.  The evidence was accompanied by a waiver of initial RO consideration.  See 38 C.F.R. §20.1304 (2013).

The Board also notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with these claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons made clear, below, the Board has characterized the appeal as encompassing both matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In an April 2002 rating decision, the RO denied service connection for diabetes mellitus; although the Veteran  filed a NOD in July 2002 and a SOC was issued in February 2003, he  did not perfect his appeal.

3.  New evidence associated with the claims file since the RO's April 2002 denial of the claim for service connection for diabetes mellitus includes relevant official service department records not previously considered.

4.  Diabetes mellitus is among the diseases for which VA's Secretary has recognized that there exists an etiological relationship with  exposure to herbicides, to include Agent Orange.

5.  Although extensive searches have been conducted,  objective, persuasive  evidence does not establish that the Veteran is entitled to a presumption of Agent Orange exposure or that he was actually exposed to Agent Orange during his period of service, as alleged; in fact, the objective evidence on this point weighs against a finding of actual exposure.

6.  Diabetes mellitus was  not shown in service or for many years thereafter, and there is no persuasive medical evidence or opinion establishing a relationship between this disability and the Veteran's service.



CONCLUSIONS OF LAW

1.  As evidence received since the RO's April 2002 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for diabetes mellitus, claimed as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). 

Given the Board's favorable disposition of the decision to reconsider the claim for service connection for diabetes mellitus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

As for the claim for service connection , on the merits, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 


In this case, , the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for diabetes mellitus in a December 2009 pre-rating letter.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter meets the VCAA's timing of notice requirement and the content of notice requirements of Pelegrini.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

In addition, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, as well as private treatment records.   Also considered in connection with the appeal is the transcript of the Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action in this appeal, prior to appellate consideration, is required.  

Specifically as regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, namely service connection for diabetes mellitus.  The Veteran provided testimony regarding his duties while stationed in Guam and Thailand, including his contention that he observed the spraying of herbicides and chemicals along the runways, taxiways, revetments and around the barracks.  He further testified that he saw the barrels which contained the substance that was sprayed, which he described as blue and white in color.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's contention regarding  his in-service herbicide exposure and the bases for denial of the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


B.  Analysis

A.  Request for Reconsideration

The Veteran's initial claim for service connection for diabetes mellitus was denied in an April 2002 rating decision. The evidence of record at the time included the Veteran's service treatment and personnel records as well as private treatment records dated through October 2001, which were silent for any complaints, diagnosis, or treatment for diabetes mellitus during service.  The basis for the RO's April 2002 denial was that the record did not document that the Veteran had been exposed to herbicides or that he had ever been physically in the Republic of Vietnam during the Vietnam era.  As such, the RO determined that service connection for diabetes mellitus on the basis of  herbicide exposure was not warranted.

Although the Veteran filed a NOD  to this April 2002 decision in July 2002 and an SOC was issued in February 2003, the Veteran did not perfect his appeal by filing a substantive appeal.  Typically, this fact would render the decision final as to the evidence then of record, and not be subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104, 20.302, 20.1103.   Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the April 2002 denial-namely, official service department records-that are relevant to the Veteran's present claim on appeal.   Such records include additional service personnel records and reflect that the Veteran had been assigned temporary duty for 19 days in September 1967 and for 189 days in September 1968 in conjunction with project "Arc Light."  This additional evidence is relevant to the matter under consideration, as it could, potentially, document in-service herbicide exposure in conjunction with combat bombing operations.  This document was received by VA in approximately December 2009.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if a reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).  This effective date determination would be relevant to the Veteran's earlier claim of entitlement to service connection for diabetes mellitus.]

B.  Service Connection

The Veteran contends that his diabetes mellitus was caused by his exposure to herbicides while serving in Guam and Thailand.  Specifically, he alleges that the areas around the barracks, revetments, taxiways and runways were sprayed daily with herbicides and that he personally witnessed civilians spraying herbicides either by hand or from trucks.  He contends that such spraying occurred in both Guam and Thailand.  Finally, the Veteran's representative has generally alleged that the Veteran was exposed to herbicides while working on aircraft that had flown missions in Vietnam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).   

Certain chronic diseases, to include diabetes mellitus, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for diabetes mellitus), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specifically as regards the Veteran's alleged herbicide exposure, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

The above-cited provisions specifically apply to Vietnam Era veterans, and have been extended to veterans who served near the Korean demilitarized zone (DMZ). See 38 C.F.R. § 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv).  Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

The Veteran's service personnel records establish that he was given a temporary duty assignment for 19 days beginning in September 1967 and for 168 days beginning in September 1968; he reported being stationed in Guam during these periods.  Such records also establish that he was assigned temporary duty for an indefinite period of time in January 1969 and that he was assigned to U-Tapao Airbase.  However, he also asserts that he was exposed to herbicides while assigned temporary duty in Guam.  Under these circumstances, VA's Adjudication Procedural Manual, M21-1MR, directs adjudicators to determine whether the Veteran served as security policeman, security patrol dog handler, member of the security police squadron or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence.  If the record did not establish that the Veteran had such duties along the perimeter, he was to be asked for the approximate dates, locations and nature of the alleged exposure.  Information received by the Veteran was to be provided to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

In this case, there simply is no objective, persuasive evidence to support a finding of presumed or axutal exposure to herbicides in Thailand or Guam.  

As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his travel arrangements and his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Even assuming, without deciding, that such lay assertions might provide some evidence of herbicide exposure in an appropriate case, such is not the case here.  The Veteran has not alleged duties along the base perimeter and, during his Board hearing, he testified that he did not know whether the substances being sprayed on base was actually herbicides but now presumes such substances to have been herbicides. 

In this case, extensive searches have been conducted in an attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively, the results of such searches weigh against a finding of actual exposure.  The January 2010 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that the available historical data did not document any tactical herbicide spraying, testing, storage or usage at Anderson Air Force Base in Guam and that a review of the Department of Defense listing of herbicide use and test sites outside of the Republic of Vietnam did not include Anderson Air Force Base.  A February 2010 JSRRC Memorandum reflected a formal finding of a lack of information to verify the Veteran's claim of exposure to herbicides while serving in Thailand and Guam.  An undated Compensation Service Memorandum stated that tactical herbicides were used and stored in Vietnam, not Thailand, and that commercial herbicides were used for vegetation control within the perimeter of air bases.  In addition, the reports from the DPRIS and the JSRRC are objective and based on unit historical data and official Department of Defense records.  The Board finds that these responses constitute probative evidence on the question of actual exposure.

Moreover, the Board notes the argument of the Veteran's representative suggesting that the Veteran was exposed to herbicides by working on aircraft that had flown missions into Vietnam.  The Veteran has also stated that his skin would be covered in an oily residue after working on the aircraft due to a "mist from this spray" and that the smell from this mist would burn his eyes and "take his breath away," presumably suggesting that the aircraft had been covered in herbicides.  An undated Compensation Service Memorandum indicates  that there was no presumption of secondary exposure based upon being near or working on aircraft that had flown over Vietnam or handling equipment once used in Vietnam, noting that the aerial spraying of tactical herbicides in Vietnam did not occur everywhere and that it was inaccurate to think that herbicides covered every aircraft and piece of equipment with Vietnam.  Additionally, the undated Memorandum notes that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation Ranch Hand.  The Memorandum also reflects a comment that there were no studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  This argument is therefore without merit.

As, on these facts, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown, the Board has, like the RO, considered the claim for service connection for diabetes mellitus under other theories of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for this disability at issue.  

Here, the Veteran's service treatment records reflect no complaints, findings, or diagnoses pertinent to diabetes mellitus.  No abnormalities with respect to such condition was noted in the September 1970 service discharge examination and the Veteran has not contended that his diabetes mellitus was present during service.  The post-service clinical evidence reflects a diagnosis of diabetes mellitus in July 1995.

Absent competent evidence indicating diabetes mellitus within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disease defined in 38 C.F.R.  § 3.309(a).  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., at least 37 years in this case for diabetes mellitus) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).   

Furthermore, as for medical opinion evidence, the Board notes the November 2009 letter in which the Veteran's private physician, Dr. A. D.,  stated that it was likely that the Veteran's diagnosis of diabetes mellitus "could be a result of exposure to Agent Orange" during his service. While this opinion suggests a connection between the Veteran's diabetes mellitus and service, it is not sufficient to substantiate the claim due to the speculative or vague employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230  (1992).  See also; Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, this opinion appears to be based upon the Veteran's reports of being exposed to herbicides during service, which has not been verified.  The Board points out that an opinion based on an inaccurate (or unsubstantiated) history has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Finally, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The November 2009 private opinion is therefore being afforded little, if any, probative weight. 
  
There is no other competent evidence or opinion even suggesting that there exists a medical nexus between the diabetes mellitus diagnosed so many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Furthermore, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's diabetes mellitus.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disability (diabetes mellitus), but there is no persuasive evidence to indicate that such disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to these disabilities during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests that the current diabetes mellitus is related to service.  

Moreover, in the absence of evidence of an in-service disease or injury-to include presumed or actual herbicides exposure- a remand of the above-referenced claim for an examination or to obtain an opinion as to the etiology of the Veteran's claimed diabetes mellitus would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's diabetes mellitus and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim (i.e. that he was exposed to herbicide).  As indicated above, a  medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal, 5 Vet. App. at  461; Swan, 5 Vet. App. at  233.  

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed residuals of diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's diabetes mellitus and service, the Board notes that the matter of the etiology of such disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of diabetes mellitus is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.   Hence, the lay assertions of medical nexus have no probative value. 

As a final point, the Board observes that the Veteran submitted copies of several prior Board decisions, including one such decision that awarded service connection for diabetes mellitus based upon herbicide exposure in Guam, as well as an undated internet article suggesting that the use of Agent Orange on Guam had been "confirmed."  However, such does not provide persuasive support for the claim.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  In this regard, the Board notes that the excerpted Board decisions, including the decision awarding service connection based upon herbicide exposure in Guam, do not discuss either the Compensation Service Memorandum or the JSRRC report indicating that there was no Agent Orange spraying, testing, storage or usage at Anderson Air Force Base in Guam.  Similarly, the undated internet article stating that the use of Agent Orange in Guam had been "confirmed" also does not discuss the Compensation Service Memorandum or the JSRRC report.  Moreover, none of this is evidence is specific to this Veteran.  Therefore, while the Board has considered the prior Board decisions and the undated internet article, neither are binding and do not control the outcome of this appeal; rather, the facts of this particular case are determinative.

For all the foregoing reasons, the claim for service connection for diabetes mellitus, to include as due to herbicide exposure, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The request to reconsider the claim for service connection for diabetes mellitus, claimed as due to herbicide exposure, is granted.

Service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


